PER CURIAM:
I
El Ledo. Manuel Martínez Umpierre presentó dos que-jas ante este Tribunal contra el Ledo. William Marini Román.(1) En éstas se cuestionó la conducta del licenciado Marini Román durante la tramitación judicial de varios casos relacionados con reclamaciones de agricultores por los daños provocados durante el paso del huracán Horten-sia en 1996. En estos casos el licenciado Martínez Umpie-rre representaba a los agricultores y el licenciado Marini Román representaba a la Corporación de Seguros Agrícolas.
Las quejas se refieren a incidencias acaecidas tanto a nivel de instancia como a nivel apelativo en los casos si-guientes: Marrero Rullán v. Corporación de Seguros Agrícolas, Civil Núm. KLAN99-0783, y Correa Rodríguez v. Corporación de Seguros Agrícolas, Civil Núm. KLAN00-0784, casos que fueron consolidados (Marrero Rullán-Correa Rodríguez); Roig Olivieri v. Corporación de Seguros Agrícolas, Civil Núm. JAC98-0014 (Roig Olivieri); Ramos Castillo v. Corporación de Seguros Agrícola, Civil Núm. JAC97-0601 (Ramos Castillo), y Planell v. Corporación de Seguros Agrícolas, Civil Núm. L3C1996-0480 (Planell).
*804El licenciado Martínez Umpierre esbozó en su escrito que el licenciado Marini Román, en los casos consolidados Morreo Rullán-Correa Rodríguez, presentó como apéndice a un escrito de apelación un documento alterado y distinto al que se había ofrecido y admitido en evidencia ante el Tribunal de Primera Instancia. Alegó, además, que en es-tos casos el licenciado Marini Román hizo unas declaracio-nes ante el tribunal de instancia, tanto orales como escri-tas, alegadamente falsas, relacionadas con el nombramiento del agrónomo Javier Domenech como árbi-tro en los casos.
Por otro lado, en los casos Roig Olivieri y Ramos Castillo se alegó también que el querellado declaró hechos falsos y engañosos en relación con el nombramiento del agrónomo Domenech. El licenciado Martínez Umpierre también le imputó al querellado utilizar tácticas impropias para soli-citar la inhibición del honorable juez Roberto Martínez Po-males (juez Martínez Pomales) en el caso Planell.
Finalmente, en la queja relacionada con la tramitación del caso Ramos Castillo, se planteó que el licenciado Ma-rini Román incurrió en conducta engañosa al someter en el apéndice del recurso de apelación un informe pericial dis-tinto al que había sido sometido ante el foro de instancia.
Le concedimos un término al querellado para replicar a las quejas instadas en su contra. En su defensa, éste adujo que lo ocurrido en el caso Marrero Rullán-Correa Rodríguez no fue intencional ni con el propósito de engañar al tribunal o a sus compañeros, sino para ilustrar al tribunal.(2) Asimismo, indicó que el asunto del nombra-miento del árbitro en los casos señalados era una contro-versia legítima y que sólo estaba protegiendo los intereses de su cliente. En relación con la inhibición del juez Martí-nez Pomales en el caso Planell, éste negó haber actuado de forma inapropiada. Finalmente, indicó que el problema con *805el apéndice en el caso Ramos Castillo fue producto de una “inadvertencia” y que no representó peijuicio alguno para las partes. El licenciado Marini Román señaló que es la primera vez en los veinticuatro años que lleva ejerciendo la profesión que se ha visto sometido a un procedimiento disciplinario.
Eventualmente, referimos los escritos presentados al Procurador General para evaluación e informe. Este com-pareció y concluyó en el informe sometido que las actuacio-nes del licenciado Marini Román violaron los cánones del Código de Ética Profesional que rigen la profesión. (3) Orde-namos la presentación de la correspondiente querella. En la querella presentada se formularon dos cargos, a saber: violación a las disposiciones del Criterio General, que re-gula los deberes del abogado para con los tribunales, y vio-lación al Canon 35 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.
El 11 de mayo de 2001 designamos a la Leda. Ygrí Rivera de Martínez como Comisionada Especial (Comisiona-da) en este caso. Luego de varios trámites procesales, las partes acordaron dividir la querella en cinco controversias, a saber: la primera, relacionada con la alteración de un documento presentado como parte de un apéndice ante el Tribunal de Circuito de Apelaciones; la segunda y la ter-cera, relacionadas con expresiones tanto orales como escri-tas, alegadamente falsas, respecto al nombramiento de un perito; la cuarta, que se refiere a la unión de un abogado a un determinado caso con el único propósito de provocar la inhibición del magistrado que presidía la vista y el tras-lado a otra sala del pleito, y quinto, sobre la presentación como parte de un apéndice de un recurso ante el Tribunal de Apelaciones, de un documento distinto al que había sido admitido y considerado por el Tribunal de Primera Instancia.
*806Se celebraron unas vistas los días 4 y 20 de diciembre de 2001, en las cuales ambas partes tuvieron la oportunidad de presentar sus posiciones respecto a la querella presentada. Luego de evaluar la prueba presentada, que incluyó los autos originales de todos los casos así como la transcripción de la vista celebrada el 6 de agosto de 1999 ante el Tribunal de Primera Instancia en los casos Roig Olivieri y Ramos Castillo, la Comisionada sometió su ex-tenso informe.
En el informe, la Comisionada concluyó que la prueba demostró que las acciones del licenciado Marini Román, de someter en los recursos presentados en alzada cierta docu-mentación distinta a la presentada ante el Tribunal de Pri-mera Instancia, reflejaba negligencia, descuido y falta de diligencia en el trámite apelativo, pero no intención de en-gañar al tribunal. Por otro lado, en el informe determinó que no hubo violación ética en los incidentes que se refe-rían al nombramiento de un árbitro. La Comisionada con-cluyó que ésta fue una controversia extensa y objeto de “gran discusión ante el foro judicial” que generó, a su vez, recursos de revisión de laudos. Finalmente, concluyó que la prueba sí demostró que el querellado había violado los cá-nones del Código de Ética Profesional en el caso Planell, relacionado con la inhibición del juez Martínez Pomales.
El 20 de octubre de 2003, el querellado presentó su ré-plica al Informe de la Comisionada. En el escrito presen-tado expresó estar de acuerdo y allanarse a las determina-ciones de hecho expresadas en el informe. En vista de lo cual, se refirió únicamente a la controversia generada en el caso Planell, indicando que la prueba de cargo fue insufi-ciente y de naturaleza conjetural, por lo que no se sostenía el cargo.
El caso quedó sometido en sus méritos para nuestra ad-judicación el 27 de enero de 2005. Estando en posición para resolver, pasamos a así hacerlo.
*807HH I — I
La abogacía cumple una función social de notable importancia por su aportación imprescindible a la realización de la Justicia. El abogado, además de defensor de su cliente, es colaborador de la Justicia. Los abogados de ambas partes conforman dentro de un proceso un elemento indispensable en el complejo trámite de impartir justicia. Éstos, junto al juez, comparten el mismo ideal de justicia. Así, pues, la buena marcha del proceso judicial del país es responsabilidad ineludible de todo miembro de la profesión legal. Deberes del abogado para con los tribunales, Criterio General, Código de Ética Profesional, 4 L.P.R.A. Ap. IX.
El abogado contrae un deber de lealtad para con el juez “que se traduce en no engañarlo, es decir actuar con honradez en relación a la exposición de los hechos y al material probatorio que se aporta al proceso”. M. Martínez Crespo, Nosotros los Abogados, Buenos Aires, Ed. Hammurabi, 1995, pág. 126. El Canon 35 del Código Ética Profesional, supra, exige de todo abogado que, en su conducta para con los tribunales, sus representados y sus compañeros, prevalezca la sinceridad y honradez. No es sincero ni honrado utilizar medios que sean incompatibles con la verdad ni se debe inducir al juzgador a error utilizando artificios o una falsa relación de hechos o del Derecho.
Cómo funcionario del tribunal, todo abogado está obligado a procurar con su conducta la mejor administración de la justicia, observando en su diario quehacer el “juego limpio” y no el subterfugio. Su obligación primordial es impeler el procedimiento con un carácter ético y profesional. Cf. Berríos v. U.P.R., 116 D.P.R. 88, 91 (1985). En In re Sánchez Rodríguez, 123 D.P.R. 876, 881 (1989), expresamos que los abogados deben desempeñar sus funciones con el mayor grado de competencia, responsabilidad e integridad, utilizando al máximo el intelecto, la preparación y la dedicación que exige su ministerio. Las obligacio-*808nes consagradas en el Canon 35, supra, constituyen nor-mas mínimas de conducta que pretenden preservar el honor y la dignidad de la profesión. In re Martínez, 148 D.P.R. 49 (1999).
Por otro lado, el Canon 18 del Código de Ética Profesional, supra, dispone que no es propio asumir una representación profesional consciente de no poder rendir una labor idónea y efectiva. Exige, además, defender los intereses del cliente adecuada y responsablemente, desplegando la mayor diligencia y cuidado en todo momento. Véanse: In re Pereira Esteves, 147 D.P.R. 147 (1998); In re Verdejo Roque, 145 D.P.R. 83 (1998).
Cabe señalar que en el descargo de nuestra función disciplinaria este Tribunal no está obligado a aceptar el informe del Comisionado Especial, por lo que puede adoptarlo, modificarlo e, inclusive, rechazarlo. In re Soto López, 135 D.P.R. 642 (1994); In re López de Victoria Brás, 135 D.P.R. 688 (1994); In re Rivera Arvelo y Ortiz Velázquez, 132 D.P.R. 840 (1993). Ahora bien, también hemos resuelto que, en ausencia de demostración de prejuicio, parcialidad o error manifiesto de parte del Comisionado Especial al apreciar la prueba, este Tribunal no alterará las determinaciones de hecho que éste haga. In re Colton Fontán, 128 D.P.R. 1 (1991).
Con esta normativa presente, procede que examinemos la conducta del licenciado Marini Román a la luz de las determinaciones de hecho de la Comisionada.
rH hH HH
A. Documento alterado
La querella presentada en los casos consolidados Ma-rrero Rullán-Correa Rodríguez le imputa al licenciado Ma-rini Román que actuó de forma deshonesta y engañosa al presentar como apéndice a su apelación un documento al-terado, distinto al que se había ofrecido y admitido en evi-*809dencia ante el tribunal de instancia. Se trata de un docu-mento preparado por la Corporación de Seguros Agrícolas relacionado con el cultivo de café con una serie de colum-nas referentes a los años de cosecha, tipo de café cultivado y otros. El licenciado Marini le añadió al documento in-cluido en el apéndice una “leyenda”. Afirmó que lo hizo con el propósito de explicarles a los jueces del tribunal apela-tivo qué era lo que significaba cada una de las columnas.
Indicó, además, que no tuvo intención alguna de confun-dir al foro apelativo y que su único propósito fue poner a los jueces de ese tribunal en la misma posición que estuvo el tribunal de instancia al resolver el caso. El querellado señaló en sus escritos que nunca alteró documento alguno. El licenciado Marini Román indicó que el Tribunal de Ape-laciones procedió a sancionarlo económicamente por faltar al “Reglamento del Tribunal” y no por haber alterado el documento.
Sobre este particular, la resolución dictada por el tribunal apelativo señala lo siguiente:
3. El abogado de la parte apelante, Corporación de Seguros Agrícolas, ha aceptado que los apéndices de los recursos con-tienen varios documentos que no fueron presentados en el Tribunal de Primera Instancia. Se acompañan para fundamentar las alegaciones de dicha parte, no como prueba ofrecida y no admitida, y tampoco para probar la jurisdicción del tribunal o la ausencia de ella. Eso diferencia este recurso de Ramos v. Condominio Diplomat, 117 DPR 641 (1986), e Ind. Siderúrgica v. Thysseen Steel Caribbean, 114 DPR 548 (1983); decisiones que el abogado de la demandada-apelante invoca como justificación. También se admite haber presentado un docu-mento alterado, al incluirse una fotocopia que luce distinta a la que se admitió en instancia (tiene una columna de números adicional) y se le añadió lo que la parte apelante llama una leyenda. Ante esa alteración indubitada y admitida, no pode-mos considerar los documentos identificados como Exhibits 69 ..., 75 ..., y 76 ..., ni el Exhibit 44 .... Véanse la Regla 54.4(C) de Procedimiento Civil, según enmendada, 32 LPRA AP III (Supl. 1999); y la Regla 74(B) de nuestro Reglamento, 4 LPRA Ap. XXII-A. Los documentos apócrifos no tienen cabida en el litigio justo y honesto.
4. La parte apelante también incidió al no incluir copia com-*810pleta de la “Moción impugnando alegado informe de árbitro” .... No incluyó los anejos de esa moción.
5. Aunque lo anterior no da base para desestimar el recurso, estas violaciones de nuestro Reglamento no pueden pasar desapercibidas. Por ejemplo, el Tribunal Supremo ha adver-tido repetidamente que la práctica de incluir en el apéndice documentos que no se presentan ante el Tribunal de Primera Instancia “es indeseable y debe descontinuarse. Se coloca al tribunal de instancia en una señalada desventaja”. Belmonte v. Mercado Reverón, Admor; 95 DPR 257, 264 (1967). Véase también, P.N.P. v. Rodríguez Estrada, Pres. C.E.E., 123 DPR 1, 36, (1988). Así, pues, se impone al abogado de la parte de-mandada-apelante en ambos recursos, Ledo. William Marini Román, una sanción de $500.00 en cada uno, para un total de $1,000.00. Esta será pagada no más tarde de quince (15) días después de la notificación de esta Resolución en la Secretaría del Tribunal de Primera Instancia, Sala Superior de Utuado, con referencia al expediente LAC96-0135 III. Simultánea-mente nos informará haber cumplido con esta orden.
6. Se apercibe a la parte apelante que cualquier otra violación de las reglas o las órdenes de este Tribunal, incluyendo la falta de pago de la sanción aquí impuesta, propiciará la desestima-ción de los recursos.
El entonces Tribunal de Circuito de Apelaciones fue claro y enfático al concluir que el licenciado Marini Román había alterado el documento y procedió a sancionarlo por violar el Reglamento del Tribunal de Circuito de Apelacio-nes del Estado Libre Asociado de Puerto Rico (Regla-mentóla4) Es evidente que el querellado aceptó ante el foro apelativo haber alterado el documento. Así también lo con-cluyó la Comisionada. Lo cierto es que no fue sino hasta que el licenciado Martínez Umpierre llamó la atención del tribunal sobre esos documentos que el querellado le indicó al foro apelativo que el documento que contenía la leyenda era distinto al presentado en instancia. Además, se inclu-yeron en los apéndices varios documentos que no fueron presentados en el Tribunal de Primera Instancia, también en violación del Reglamento del foro apelativo intermedio.
*811La Comisionada concluyó sobre este particular que la actuación del licenciado Marini Román no fue con el pro-pósito o la intención de engañar al tribunal, por lo que recomienda que ello se tome como atenuante.
Evaluado el expediente completo del caso, no coincidimos con la conclusión de la Comisionada. Adviértase que no es sino hasta que el licenciado Martínez alerta al tribunal sobre los documentos, que el querellado le informa al foro apelativo intermedio sobre éstos. En reiteradas ocasiones hemos censurado la práctica de alterar los apéndices o incluir documentos distintos ante el Tribunal de Apelaciones. P.N.P. v. Rodríguez Estrada, Pres. C.E.E., 123 D.P.R. 1, 36 (1988); Belmonte v. Mercado Reverón, Admor., 95 D.P.R. 257, 264 (1967). Se espera que un abogado con los años de experiencia del licenciado Marini Román conozca, al menos, los principios elementales de la práctica apelativa que veda la presentación de documentos en alzada que no estuvieron ante la consideración del foro primario, y se atenga a ellos.
No podemos pasar por alto que esa acción tuvo repercusiones perjudiciales para su representado, ya que el documento en cuestión no fue considerado por el tribunal apelativo al atender el recurso que pendía ante sí. Como poco, entonces, lo anterior denota un desconocimiento del querellado de principios fundamentales de la práctica apelativa, lo cual va en contra del deber de todo abogado de rendir una labor competente. Reiteradamente hemos afirmado que todo abogado tiene el deber de aplicar en cada caso sus conocimientos, experiencias y habilidad de manera adecuada, responsable, capaz y efectiva. In re Cardona Ubiñas, 146 D.P.R. 598, 605 (1998); In re Vélez Valentín, 124 D.P.R. 403 (1989). Un patrón de falta de adecuacidad en el trámite judicial y de indiferencia a los requerimientos procesales, constituye una violación al citado Canon 18. El error o la ignorancia del Derecho supone un quebranto del deber fundamental de diligencia de todo abogado.
*812Concluimos, a base de la prueba presentada ante la Co-misionada, que la conducta en este caso constituyó un que-branto del mandato del referido Canon 18, así como tam-bién del citado Canon 35. In re Roca Rosselli, 164 D.P.R. 380 (2005).
B. Nombramiento del árbitro José Domenech
La querella formulada le imputa al licenciado Marini hacer unas expresiones contradictorias e inciertas respecto a la designación del agrónomo Javier Domenech como ár-bitro en varios casos. Conforme se desprende del informe de la Comisionada, en el caso Roig Olivieri, el licenciado Marini Román manifestó en corte abierta durante una vista que el agrónomo Domenech no había sido designado para ese caso, sino que fue nombrado árbitro para el caso Ramos Castillo. Por otro lado, en la tarde de ese mismo día, cuando se estaba ventilando el caso Ramos Castillo, ante la misma sala expresó que el árbitro Domenech había sido designado para el caso Roig Olivieri y no para el caso Ramos Castillo. Surge de la prueba que esas declaraciones motivaron un comentario de la juez que presidía la sala, en el sentido de que el querellado estaba sosteniendo “posicio-nes contrarias” sobre un mismo asunto.
También se le imputó al querellado haber presentado unas mociones en las que afirmaba que el agrónomo Dome-nech no había sido nombrado en los casos Marrero Rullán-Correa Rodríguez, aun cuando le constaba que había acre-ditado su nombramiento mediante unas cartas enviadas al licenciado Martínez Umpierre.
En su informe, la Comisionada señaló que debido a que el licenciado Marini Román y el licenciado Martínez Um-pierre litigaban varios casos similares —aproximadamente veinte casos— el asunto del árbitro provocó confusión en los procedimientos, lo cual, a su vez, suscitó diversos plan-teamientos ante el tribunal y agrias disputas entre los letrados. A base de lo anterior concluyó que no había prueba suficiente para determinar una violación ética de parte del licenciado Marini Román.
*813Un examen minucioso de la transcripción de las vista de los casos antes mencionados corrobora la conclusión de la Comisionada. El expediente revela que las partes tuvieron una extensa discusión sobre el nombramiento de los árbi-tros, la cual fue ponderada por el tribunal de instancia, además de varias comunicaciones por escrito sobre este particular. La evidencia no demostró que el licenciado Ma-rini Román hubiera desplegado una conducta de carácter intencional en ánimo de engañar al tribunal y tomar ven-taja indebida.
A base de lo anterior, concurrimos con la conclusión de la Comisionada Rivera de Martínez que la prueba en cuanto a este cargo no permite concluir que, en efecto, se incurrió en una violación ética.
C. Inhibición del juez Martínez Pomales
Del informe de la Comisionada surge que durante el transcurso del caso Planell, el querellado invitó al Ledo. Ángel S. Bonilla a unirse a la representación legal del caso, el cual se ventilaba ante el juez Martínez Pomales. Meses antes el licenciado Bonilla había presentado una demanda contra el juez Martínez Pomales y, a consecuencia de dicha demanda, existía una orden del Juez Administrador Regional que trasladaba los casos del licenciado Bonilla de la Sala de Lares a la Sala de Utuado.
Así las cosas, el 15 de octubre de 1997, en el caso Planell el licenciado Bonilla presentó dos mociones ante el tribunal. En la primera hacía constar que se unía a la re-presentación del licenciado Marini Román, y en la segunda solicitaba la inhibición del juez Martínez Pomales y el tras-lado del caso a Utuado, según proveía la orden del Juez Administrador.
Por otro lado, ese mismo día, 15 de octubre, la Comisión de Evaluación de Jueces le remitió una carta al licenciado Marini en la que le indicaba que se estaba evaluando la renominación del juez Martínez Pomales. En ese momento Marini se percató que el licenciado Martínez Umpierre era miembro de dicha Comisión.
*814El 20 de octubre de 1997, apenas cinco días después, el licenciado Marini Román presentó una moción de inhibi-ción en este caso bajo el fundamento de conflicto de interés, habida cuenta de que el licenciado Martínez Umpierre era miembro del comité evaluador.
El 21 de octubre de 1997, el licenciado Bonilla presentó una tercera moción —de 20 de octubre— para solicitar su retiro de la representación legal y que se entendiera la moción de inhibición presentada como no presentada, y de-sistió de la solicitud de traslado.
El 22 de octubre de 1997, el licenciado Marini solicitó el desglose de su moción de inhibición. Posteriormente, las partes acordaron, con anuencia del juez, trasladar el caso a Utuado.
El querellado negó que la determinación de unir al li-cenciado Bonilla como abogado en el caso Planell tuviera como propósito procurar la inhibición del juez Martínez Pomales. Argumentó en sus escritos que él tenía un acuerdo de sustitución mutua con Bonilla mediante el cual cada uno sustituía al otro cuando, por “diversas razones”, uno de ellos no podía comparecer a un señalamiento. In-dicó que él “desconocía” la existencia de la orden emitida por el Juez Administrador Regional en relación con el tras-lado de casos en que participara el licenciado Bonilla. Pun-tualizó que la anuencia del juez a la orden del traslado se debió a que el licenciado Martínez Umpierre era para esa fecha miembro del Comité Evaluador de Jueces.
Evaluado detenidamente el informe de la Comisionada, así como los escritos del querellado y del querellante, y la prueba en autos, nos resulta increíble la versión del querellado. Este nos indica que “desconocía” de la orden emitida por el Juez Administrador Regional que disponía él traslado de los casos en que el licenciado Bonilla participaba. Lo cierto es que la orden emitida por el Juez Administrador Regional no era un secreto, sino que era una orden de conocimiento general, conforme concluyó la Comisionada. De otra parte, la experiencia nos indica que en foros judiciales pequeños, como lo es Lares, toda la co-*815munidad legal se conoce y los abogados conocen las medi-das administrativas que los jueces administradores toman respecto a los asuntos que se ventilan en el foro.
Además, nos resulta inverosímil que ante la relación de amistad existente entre el licenciado Bonilla y el licenciado Marini, este último desconociera que unir al licenciado Bo-nilla al caso provocaría la inhibición del juez Martínez Pomales. ¿Cómo es posible que ese hecho no se lo hubiera informado el licenciado Bonilla cuando Marini Román le solicitó que se uniera como abogado de récord en el caso de Planelll No podemos concluir tampoco que el licenciado Bonilla actuó por su cuenta al solicitar la inhibición del juez Martínez Pomales, pues conforme concluyó la Comi-sionada, hay prueba de que las mociones del licenciado Bo-nilla fueron remitidas al licenciado Martínez Umpierre de las oficinas del licenciado Marini.
En su contestación, el querellado señaló que no era su intención inhibir al juez Martínez Pomales, y sólo la pro-curó cuando se enteró que el juez estaba siendo evaluado por la Comisión de Evaluación de Jueces de la cual el li-cenciado Martínez Umpierre era miembro. Si esa no era su intención, ¿por qué acudir al licenciado Bonilla? No nos resulta creíble la versión ofrecida por Marini en su defensa.
A la luz de lo anterior, concluimos que la conducta del querellado durante el trámite del caso Planell ciertamente violentó el criterio general que exige que los abogados pro-picien la buena marcha del proceso judicial. Además, dichas actuaciones son contrarias a los postulados de since-ridad y honradez hacia los tribunales y los compañeros de profesión, por lo que incurrió también en violación al citado Canon 35.
D. Apéndice distinto
El último incidente imputado al querellado se refiere a que incluyó en el recurso apelativo un informe pericial que no fue incluido en los autos del tribunal de instancia. Al percatarse de esto, el licenciado Martínez Umpierre pidió *816la desestimación del recurso por violar el Reglamento del Tribunal de Circuito de Apelaciones. El querellado admitió que no había revisado el apéndice con cuidado y sometió el informe equivocado. El propio querellado reconoció una “cierta falta de diligencia” en su acción. Contestación a la querella, pág. 4.
De las determinaciones de hecho se desprende que luego de haber sido advertido de su error, el querellado discutió lo sucedido con el Director Ejecutivo de la Corporación de Seguros Agrícolas para esa fecha, el Sr. Carlos Rodríguez Cabrera, quien luego de analizar el caso lo autorizó a de-sistir del recurso apelativo.(5) Finalmente, el Tribunal de Apelaciones aceptó la solicitud de desestimación sin san-cionar al querellado.(6)
La Comisionada quedó convencida de que no hubo intención de engañar por parte del querellado en relación con este incidente. No obstante, apuntó que la actuación del licenciado Marini implica, al menos, negligencia y descuido en la representación legal de su cliente. Coincidimos con dicha apreciación. A base de los hechos presentados, no se puede concluir que el querellado incluyera el apéndice distinto para inducir a error al tribunal. Más bien, las determinaciones de hecho revelan que el incidente se debió a un descuido por parte del querellado de su obligación de cotejar debidamente todos los documentos que acompañan el apéndice del recurso. No cabe duda que el licenciado Marini Román incurrió en una conducta que denota incompetencia y negligencia en la gestión profesional. Sobre este particular siempre hemos enfatizado que “el ejercicio de la práctica de la profesión de abogado, requiere en todo momento celo, cuidado y prudencia”. Canon 18, supra. In re Aponte Berdecía, 162 D.P.R. 743 (2004).
*817IV
A la luz de la discusión que antecede, concluimos que el Ledo. William Marini Román violó los Cánones 18 y 35 del Código de Ética Profesional, supra, en las instancias antes mencionadas, según fueron presentadas por el Procurador General, al igual que los deberes del abogado para con los tribunales, dispuestos en el Criterio General del Código de Ética Profesional.
Habida cuenta, sin embargo, que en más de veinticinco años en la práctica de la profesión, ésta ha sido la única instancia en que se ha presentado una querella en contra del Ledo. William Marini Román, nos limitamos en esta ocasión a censurarle enérgicamente por su conducta. Le advertimos que, en lo sucesivo, debe ser más cuidadoso y diligente en el manejo de sus casos y abstenerse de utilizar cualquier táctica litigiosa que vaya en contra de los princi-pios éticos de la profesión. Le apercibimos que en otra oca-sión seremos más severos.

Se dictará sentencia de conformidad.

Los Jueces Asociado Señor Fuster Berlingeri y Señor Rivera Pérez no intervinieron.

(1) El licenciado Marini Román fue admitido al ejercicio de la abogacía el 20 de abril de 1979 y al ejercicio del notariado el 29 de mayo de 1979.


(2) Cabe señalar que en su comparecencia el licenciado Marini Román presentó una queja contra el licenciado Martínez Umpierre, la cual se archivó mediante Re-solución de este Tribunal el 17 de marzo de 2000.


(3) El Procurador General concluyó en el informe sometido que el Ledo. William Marini Román había violado los Cánones 18 y 35 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, y los Deberes del abogado para con los tribunales, Criterio General, Código de Ética Profesional, 4 L.P.R.A. Ap. IX.


(4) La Regla 74(B) del Reglamento del Tribunal de Circuito de Apelaciones del Estado Libre Asociado de Puerto Rico, 4 L.P.R.A. Ap. XXII-A, dispone:
“(B) Los apéndices sólo contendrán copias de los documentos que formen parte de los autos del Tribunal de Primera Instancia.”


(5) Tales acciones también fueron autorizadas por la Junta de Directores de la Corporación de Seguros Agrícolas en una reunión celebrada el 20 de enero de 2000.


(6) Posteriormente, la Corporación de Seguros Agrícolas desistió de todos los casos que estaban pendientes.